Per Curiam.
Appellant appeals from a conviction of robbery in the first degree and aggravated assault.
Appellant contends that the trial court erred when it denied the following of appellant’s motions:
1. Motion for change of venue;
2. Motion for disqualification or reassignment of the trial judge;
3. Motion for dismissal of complaint and/or indictment on the ground of denial of appellant’s right to speedy trial.
Upon hearing oral argument, consideration of appellant’s briefs, and a review of the record herein, we believe that appellant’s contentions are without merit.
In regards to appellant’s motion for dismissal of complaint and/or indictment, the appellant has failed to establish a prima facie case of denial of his right to speedy trial. State v. Almeida, 54 Haw. 443, 448, 509 P.2d 549 (1973).
We, therefore, affirm the judgment of conviction appealed by appellant.